Case 1:18-cv-23328-KMW Document 8 Entered on FLSD Docket 10/11/2018 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

  FERYAL MOHAMMAD AND WAJDAN                                   Case No. 18-cv-23328-KMW
  MOHAMMAD

                                 Plaintiffs,

  vs.

  AMERICAN EXPRESS BANK, FSB

                                 Defendant.
                                                     /
                                    NOTICE OF SETTLEMENT

          COME NOW, Plaintiffs, FERYAL MOHAMMAD and WAJDAN MOHAMMAD

   (“Plaintiffs”), by and through undersigned counsel, and hereby file this Notice of Settlement,

   and state that Plaintiff and Defendant, AMERICAN EXPRESS BANK, FSB, have come to an

   amicable settlement agreement.

   Date: October 11, 2018
                                  CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on this 11th day of October, 2018, I electronically filed the
    foregoing document with the Clerk of Court using CM/ECF. I also certify that the foregoing
    document is being served this day on all counsel of record or pro se parties either via transmission
    of Notices of Electronic Filing generated by CM/ECF or in some other authorized manner for
    those counsel or parties who are not authorized to receive electronically Notices of Electronic
    Filing.

                                                 /s/ Christopher W. Boss
                                                 Christopher W. Boss, Esq.
                                                 FL Bar No.: 13183
                                                 Boss Law
                                                 Service Email: CPservice@bosslegal.com
                                                 9887 4th Street N., Suite 202
                                                 St. Petersburg, FL 33702
                                                 Phone: (727) 471-0039
                                                 Fax: (888) 449-8792
                                                 Counsel for Plaintiffs
                                                    1
